    3:19-cv-03220-SEM-TSH # 46   Page 1 of 4                              E-FILED
                                               Tuesday, 02 June, 2020 09:22:22 AM
                                                     Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRIC COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISON

JULIE A. SWANSON, Individually,   )
and Mother and Next of Friend of  )
MADISON SWANSON,                  )
JOAN A. ELMORE, and               )
ROBERT G. ELMORE,                 )
                                  )
     Plaintiffs,                  )
                                  )
     v.                           )
                                  ) No. 19-cv-3220
MURRAY BROS, LLC,                 )
JIMMIE DALE COX,                  )
PIRAMAL GLASS-USA, Inc.,          )
PIRAMAL GLASS FLAT RIVER, LLC,    )
PIRAMAL GLASS WILLIAMSTOWN, LLC,)
PIRAMAL GLASS PRIVATE LIMITED,    )
and LARRY MURRAY TRUCKING, INC.,)
                                  )
     Defendants.                  )
                                  )
MARGARITA A. MARTINEZ,            )
                                  )
     Plaintiff,                   )
                                  )
     v.                           ) No: 20-cv-3083
                                  )
JIMMIE DALE COX,                  )
MURRAY BROS., LLC,                )
LARRY MURRAY TRUCKING, INC.,      )
and PIRAMAL GLASS-USA, INC.,      )
                                  )
     Defendants.                  )
                         OPINION
SUE E. MYERSCOUGH, U.S. District Judge.


                            Page 1 of 4
     3:19-cv-03220-SEM-TSH # 46   Page 2 of 4




     This cause is before the Court on the Motion to Strike (d/e 28)

filed by Defendant Piramal Glass-USA, Inc. pursuant to Federal

Rule of Civil Procedure 12(f). For the reasons stated below,

Defendant’s Motion to Strike (d/e 28) is DENIED with leave to refile.

     Defendant requests the Court to strike certain paragraphs in

the First Amended Complaint filed by Julie Swanson, Madison

Swanson, Joan A. Elmore, and Robert G. Elmore. See Motion, d/e

28; First Amended Complaint, d/e 20. The paragraphs at issue are:

Count V, ¶¶ 9-14, 18, 22, 24(a); Count XVIII, ¶¶ 10-15, 20, 22-23,

25(a); Count XXI (sic. XXXI), ¶¶ 10-15, 20, 22-23, 25(a); and Count

XLIV, ¶¶ 3, 10-15, 20, 22-23, 25(a) (“Disputed Factual Allegations”).

See Motion, d/e 28, 29. Defendant alleges the Disputed Factual

Allegations are irrelevant and immaterial as they do not relate to the

negligent hiring claim pending against Piramal. The negligent

hiring claim relates to the legal relationship between Piramal and

Murray Bros., LLC, not Jimmie Dale Cox, according to Defendant.

The Disputed Factual Allegations relate to Jimmie Dale Cox and his

actions, which allegedly have no bearing on the relationship

between Piramal and Murray Bros., LLC. Defendant also alleges




                             Page 2 of 4
     3:19-cv-03220-SEM-TSH # 46   Page 3 of 4




that the inclusion of the factual allegations will prejudice Piramal as

it confuses the legal elements under Illinois law.

     Plaintiffs have filed a Response in opposition to the Motion to

Strike. See Response, d/e 30. Plaintiffs disagree with Defendant’s

contention that the factual allegations are not relevant to the claim

against Piramal. Plaintiffs argue that the information relating to

Jimmie Dale Cox supports their claim that Piramal negligently hired

Murray Bros., LLC, who then contracted with Jimmie Dale Cox.

     Pursuant to Federal Rule of Civil Procedure 12(f), “The court

may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. Pro. 12(f). Motions to strike are typically disfavored. Anderson

v. Bd. of Educ. of City of Chicago, 169 F. Supp. 2d 864, 867 (N.D.

Ill. 2001); Seoud v. E.F. Hutton & Co., Inc., 720 F. Supp. 671, 686

(N.D.Ill.1989). Generally, courts will only strike a matter if “it is

clear that it can have no possible bearing on the subject matter of

the litigation” and the moving party will be prejudiced by its

inclusion. Anderson, 169 F. Supp. 2d at 867-68 (“Consequently,

motions to strike are frequently denied when no prejudice could

result from the challenged allegations, even though the matter


                              Page 3 of 4
     3:19-cv-03220-SEM-TSH # 46   Page 4 of 4




literally is within the category set forth in Rule 12(f)); see also Shefts

v. Petrakis, 758 F. Supp. 2d 620, 635 (C.D. Ill. 2010). “Prejudice

results when the matter complained of has the effect of confusing

the issues or where it is so lengthy and complex that it places an

undue burden on the responding party.” Id. at 868.

     At this time, the Court finds that the Disputed Factual

Allegations seem to have some bearing on the subject matter of the

litigation. Plaintiff is using the information relating to Jimmie Dale

Cox to prove Piramal’s knowledge of Jimmie Dale Cox’s actions as it

relates to Plaintiffs’ claim of negligent hiring against Piramal.

Additionally, Defendant has not shown that the Disputed Factual

Allegations are prejudicial at this juncture. As the case gets closer

to trial and after discovery, the relevant factual allegations may

change.

     Therefore, the Defendant Piramal’s Motion to Strike (d/e 28) is

DENIED with leave to refile.

ENTERED: June 2, 2020.
FOR THE COURT:
                              s/Sue E. Myerscough___
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE



                               Page 4 of 4
